This Court having granted defendant’s petition for certification on December 8, 2011; and then by order filed March 29, 2012, having granted defendant’s motion for a temporary remand “to the post-conviction relief court ... to permit defendant to raise the ineffective assistance of counsel claim based on prior counsels’ failure to challenge the illegal search;” and the post-conviction relief court having found on remand that defendant received ineffective assistance of counsel for failing to raise the issue regarding the legality of the search on direct appeal; and, because this Court retained jurisdiction, the post-conviction relief court also having referred the matter back to this Court for any necessary legal determinations; it is
ORDERED that the matter is remanded to the post-conviction relief court for that court to enter an order of disposition in light of its finding that defendant received ineffective assistance of counsel for failure to raise the issue regarding the legality of the search, after which the State is free to apply for interlocutory appellate review of that order under the Rules of Court; and it is further
ORDERED that the pending appeal is dismissed without prejudice to defendant moving before this Court to reopen in the event of an adverse ruling at the conclusion of the remand and any appeal therefrom.
Jurisdiction is not retained.